Citation Nr: 0942423	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-08 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active duty service from January 1962 to 
December 1964, and from May 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Paul, Minnesota, which denied the Veteran's claim for 
service connection for PTSD.  

In May 2009, the Veteran was afforded a videoconference 
hearing before F. Judge Flowers, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).   

The Board notes that the Veteran had appealed the issue of 
service connection for a right knee disability.  However, a 
review of the transcript of his May 2009 hearing shows that 
it was stated that the Veteran desired to withdraw his appeal 
of this claim.  See 38 C.F.R. § 20.204(b) (2009); see also 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks 
[i.e., hearing testimony] are transcribed, a statement 
becomes written).  Accordingly, this issue is not before the 
Board at this time.   

At his May 2009 hearing, the issue of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD was raised.  Although the RO's February 2008 Statement 
of the Case (SOC), and September 2008 Supplemental Statement 
of the Case (SSOC), make passing references to "related 
mental health issues" (in the SOC), and depression (in the 
SSOC), a review of the RO's analysis shows that this issue 
was not, in fact, adjudicated.  It is therefore referred to 
the RO for appropriate action.  

The Board further notes that the issue on appeal is not 
considered to be inextricably intertwined with the raised, 
unadjudicated, claim for an acquired psychiatric disorder 
(other than PTSD).  See generally Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  In this regard, complaints, findings, and diagnosis 
of a psychiatric disorder in service, or shortly thereafter, 
although generally relevant to claims for psychiatric 
disorders, are not necessarily relevant to a claim for 
service connection for PTSD, the manifestations of which may 
appear years after the experience of a stressor.  See VBA's 
Adjudication Procedure Manual, M21-1MR, Part III. 
[iv.4.H.32.a.].  Moreover, specific regulatory requirements 
must be met to establish service connection for PTSD.  
38 C.F.R. § 3.304(f); see also Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996), rev'g 5 Vet. App. 549 (1993).  


FINDING OF FACT

The Veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Board first notes that during the Veteran's hearing, held 
in May 2009, the Veteran's representative repeatedly 
acknowledged that the Veteran is not shown to have PTSD.  
Rather, it was argued that VA should have adjudicated a claim 
for an acquired psychiatric disorder other than PTSD 
(specifically, a claim for depression), and that service 
connection for depression was warranted.  

As noted in the introduction of this decision, a claim for 
service connection for an acquired psychiatric disorder 
(other than PTSD) has been referred to the RO for appropriate 
action.  

In December 2006, the Veteran filed his claim for service 
connection.  In July 2007, the RO denied the claim.  The 
Veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

In his claim for PTSD, the Veteran indicated that he 
witnessed a number of stressors during service in the 
Republic of Vietnam.  In light of the Board's determination 
that the preponderance of the evidence is against the claim 
that the Veteran has PTSD, the issue of participation in 
combat, and whether verified stressors exist, are 
"downstream" issues which will not be further discussed.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that 
under 38 U.S.C.A. § 1110, a veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation); see also Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996) (stating that 38 U.S.C.A. § 1154 does not alter 
the fundamental requirements of a diagnosis, and a medical 
nexus to service).  

The Veteran's service treatment records include a September 
1967 report which contains an impression of anxiety.  A 
report, dated in May 1962, and two reports dated in March 
1968, note psychiatric symptoms in association with 
gastrointestinal symptoms, to include a "nervous stomach," 
however, he was not afforded a formal diagnosis.  The 
Veteran's separation examination reports from his first and 
second periods of active duty, dated in December 1964, and 
May 1970, show that his psychiatric condition was clinically 
evaluated as normal.  In the "report of medical history" 
associated with the December 1964 report, the Veteran 
indicated a history of "nervous trouble of any sort."  
However, in the "report of medical history" associated with 
the May 1970 report, the Veteran denied having a history of 
"nervous trouble of any sort," "frequent or terrifying 
nightmares," or "depression of excessive worry."  
 
The post-service medical evidence consists of VA and non-VA 
reports, dated between 1980 and 2008.  This evidence includes 
a VA PTSD examination report, dated in May 2007, which shows 
that the diagnosis was "adjustment disorder with depressed 
mood (unrelated to military trauma)."  There was an Axis II 
diagnosis of a personality disorder.  The report indicates 
that several psychological tests were completed.  In this 
report, the examiner stated that it is unlikely that the 
Veteran has ever met the full criteria for PTSD, and that, 
"Psychometric testing is not consistent with PTSD."  The 
examiner stated that the Veteran's C-file had been reviewed.  

The Board finds that the claim must be denied.  The Board 
considers the May 2007 VA examination report to be highly 
probative evidence showing that the Veteran does not have 
PTSD.  This report is the only competent opinion of record 
that is based on a review of the Veteran's claims file, and 
the examiner specifically determined that the Veteran does 
not have PTSD.  See Hampton v. Gober, 10 Vet. App. 481 483 
(1997) (noting that a medical examiner must consider the 
records of prior medical examinations and treatment in order 
to ensure a fully informed opinion); Schroeder v. Brown, 6 
Vet. App. 220, 225 (1994); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 123 (1991).  The Board further notes that the 
VA examiner's conclusion that the Veteran does not have PTSD 
is consistent with a number of private treatment reports, 
dated between 2000 and 2006, all of which contain multiple 
notations of depression.  See also March 2007 VA progress 
note (same).  In addition, although a report from D.E.A., 
Psy.D., L.P., dated in June 2008, states that the Veteran has 
"partial PTSD symptoms" that are related to his service, 
the actual diagnosis was depression NOS (not otherwise 
specified), and this examiner specifically stated that the 
Veteran did not meet either criterion C or D for PTSD.  See 
Quick Reference to the Diagnostic Criteria from DSM-IV at 209 
(American Psychiatric Association 1994); see also Lee v. 
Brown, 10 Vet. App. 336 (1997) (an etiological opinion should 
be viewed in its full context, and not characterized solely 
by the medical professional's choice of words).  Accordingly, 
the Board finds that that the preponderance of the evidence 
shows that the Veteran does not have PTSD, and that the claim 
must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that PTSD is related to service, and this is not a 
contention capable of lay diagnosis.  See Espiritu; Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).  

Furthermore, when the Veteran's service treatment reports are 
considered in conjunction with the post-service medical 
record (which indicates that the Veteran does not have PTSD), 
the Board finds that the medical evidence outweighs the 
Veteran's contention that he has PTSD that is related to his 
service.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in January 2007.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see 
also Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).    

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records, relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded an 
examination, and as he has been determined not to have the 
claimed condition, an etiological opinion is not required.  
See 38 C.F.R. § 3.159(d).  The Board therefore concludes that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


